           Case MDL No. 2804 Document 3791 Filed 02/20/19 Page 1 of 1



                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


IN RE
                                                      MDL NO. 2804
NATIONAL PRESCRIPTION OPIATE
LITIGATION

                       PLAINTIFFS’ NOTICE OF OPPOSITION
                   TO CONDITIONAL TRANSFER ORDER 80 (CTO-80)

        Pursuant to Rule 7.1(c) of the Judicial Panel on Multidistrict Litigation, Plaintiffs, by and

through their attorneys, respectfully notice opposition to Conditional Transfer Order 80 (CTO-

80) (Dkt. No. 3751) concerning International Union of Operating Engineers, Local 150, et al. v.

Purdue Pharma L.P., et al., No. 1:19-cv-00811 (N.D. Ill.).

        Plaintiffs will file a motion to vacate CTO-80 as to the foregoing action in accordance

with JPML Rule 7.1(f) and any briefing schedule set by the Panel.


                                                      Respectfully submitted,

                                                      INTERNATIONAL UNION OF
                                                      OPERATING ENGINEERS, LOCAL 150,
                                                      MIDWEST OPERATING ENGINEERS
                                                      HEALTH AND WELFARE FUND,
                                                      CHICAGO REGIONAL COUNCIL OF
                                                      CARPENTERS, and CHICAGO
                                                      REGIONAL COUNCIL OF
                                                      CARPENTERS WELFARE FUND,

Dated: February 20, 2019                              By: s/Jay Edelson
                                                          One of Plaintiffs’ Attorneys
                                                      Jay Edelson
                                                      jedelson@edelson.com
                                                      EDELSON PC
                                                      350 North LaSalle Street, 14th Floor
                                                      Chicago, Illinois 60654
                                                      Tel: 312.589.6370
                                                      Fax: 312.589.6378




                                                  1
